After considering the arguments presented in support of the petition for rehearing and upon further consideration and deliberation, a majority of the court are of the opinion that the original opinion filed herein on April 5, 1938, should be modified as follows:
As to taps and rubber heels, the same, having a fixed and definite price and handled by many retail stores and requiring but a comparatively small amount of labor in attaching them, should be considered a purchase for resale and the shoe repairmen should be required to pay the tax and as so modified the original opinion will stand and the petition for rehearing be overruled. *Page 112